Exhibit 10.1

 



AMENDMENT TO THE SETTLEMENT AGREEMENT AND OTHER COVENANTS EXECUTED ON SEPTEMBER
11, 2012 TERMO ADITIVO AO INSTRUMENTO PARTICULAR DE TRANSAÇÃO E OUTRAS AVENÇAS
CELEBRADO EM 11 DE SETEMBRO DE 2012     By virtue of this private instrument and
in conformity with any and all applicable laws, the Parties hereto: Pelo
presente instrumento particular e na melhor forma de direito, as Partes abaixo:
    on the one side, hereinafter jointly referred to as the "Creditors", de um
lado e doravante denominados em conjunto simplesmente como os “Credores”,    
ELDER MARCOS VIEIRA DA CONCEIÇÃO, Brazilian citizen, entrepreneur, enrolled
before the Brazilian Taxpayers Registry under number (C.P.F./M.F.) under number
793.295.605-63, with address at Loteamento Varandas Tropicais, S/N, Lotes 10 a
13, Downtown, City of Lauro de Freitas, State of Bahia, Brazil, hereinafter
referred to as “Marcos”; and ELDER MARCOS VIEIRA DA CONCEIÇÃO, brasileiro,
empresário, inscrito no C.P.F./M.F. sob o nº 793.295.605-63, com endereço
comercial no Loteamento Varandas Tropicais, S/N, Lotes 10 a 13, Bairro Centro,
Município de Lauro de Freitas, Estado da Bahia, Brasil, doravante denominado
simplesmente “Marcos”; e     MÁRCIA CRISTINA VIEIRA DA CONCEIÇÃO ANTUNES,
Brazilian citizen, entrepreneur, enrolled before the Brazilian Taxpayers
Registry under number (C.P.F./M.F.) under number 507.932.685-91, with address at
Alameda Praia de Tramandaí, nº 412, Condomínio Villa Costeira, Casa 31, Stella
Mares neighborhood, City of Salvador, State of Bahia, Brazil, hereinafter
referred to as “Márcia”; and MÁRCIA CRISTINA VIEIRA DA CONCEIÇÃO ANTUNES,
brasileira, empresária, inscrita no C.P.F./M.F. sob o nº 507.932.685-91,
residente e domiciliada na Alameda Praia de Tramandaí, nº 412, Condomínio Villa
Costeira, Casa 31, Bairro Stella Mares, Município de Salvador, Estado da Bahia,
Brasil, doravante denominada simplesmente “Márcia”;     on the other side,
hereinafter jointly referred to as the "Debtors", de outro lado e doravante
denominadas em conjunto simplesmente como as “Devedoras”     Lakeland
Industries, Inc., Company duly organized under the laws of the State of
Delaware, United States of America, with its head office located at 701 Koehler
Avenue, suite 7, Ronkonkoma, NY, 117779-7410, herein represented by its Legal
Representative, hereinafter referred to as “Lakeland Industries”; and Lakeland
Industries, Inc., sociedade constituída de acordo com as leis dos Estados Unidos
da América, com sede em 701, Koehler Avenue, suite 7, Ronkonkoma, NY,
117779-7410, neste ato representada por seu representante legal, doravante
denominada simplesmente “Lakeland Industries”; e

 

 





Page 1 of 6 Página 1 de 6





 

 

 

 

LAKE BRASIL INDÚSTRIA E COMÉRCIO DE ROUPAS E EQUIPAMENTOS DE PROTEÇÃO INDIVIDUAL
LTDA. (current corporate name of the former Lakeland Brasil S.A.), a company
duly organized under the laws of Brazil, with its head office located at Rua
Luxemburgo, 260, Lotes 82/83 – Bloco O, Loteamento Granjas Rurais, Salvador –
BA, Brazil, 41230-130, enrolled before the Brazilian Taxpayers Registry
(C.N.P.J./M.F.) under the Number 04.011.170/0001-22, herein represented by its
Legal Representative, hereinafter referred to as “Lake Brasil”; LAKE BRASIL
INDÚSTRIA E COMÉRCIO DE ROUPAS E EQUIPAMENTOS DE PROTEÇÃO INDIVIDUAL LTDA.
(atual denominação social da antiga Lakeland Brasil S.A.), sociedade constituída
de acordo com as leis do Brasil, inscrita no C.N.P.J./M.F. sob o n°
04.011.170/0001-22, com sede na Rua Luxemburgo, nº 260, Lotes 82/83 – Bloco O,
Município de Salvador, Estado da Bahia, CEP 41230-130, neste ato representada
por seu representante legal, doravante denominada simplesmente “Lake Brasil”;  
  hereinafter jointly named “Parties” or severally named “Party”. doravante
conjuntamente designados “Partes” ou, individualmente, como “Parte”.    
WITNESSETH PREMISSAS     WHEREAS Parties executed on September 11, 2012 the
Settlement Agreement and Other Covenants (the "Main Agreement"), upon which they
agreed to end the disputes relating to the arbitral award in the arbitration
procedure No. 35/2010 filed before the Arbitration and Mediation Center of the
Brazil-Canada Chamber of Commerce (the "Arbitration Proceeding"); and
CONSIDERANDO que na data de 11 de setembro de 2012 as Partes celebraram o
Instrumento Particular de Transação (doravante o “Contrato Principal”), por meio
do qual acordaram pôr fim às pendências relacionadas à sentença arbitral
proferida no procedimento arbitral nº 35/2010 instaurado perante o Centro de
Arbitragem e Mediação da Câmara de Comércio Brasil-Canadá (doravante o
“Procedimento Arbitral”); e     WHEREAS Parties intend to change some provisions
of the Main Agreement, pursuant to the dispositions of its Section 22.
CONSIDERANDO que as Partes têm interesse em alterar algumas das condições
acordadas no Contrato Principal, nos termos do disposto em sua cláusula 22ª;    
NOW THEREFORE, Parties hereby agree to enter into this Amendment to the Main
Agreement (the “Amendment”) upon the following terms and provisions, which are
mutually agreed and accepted by Parties: as Partes têm entre si certo e ajustado
celebrar o presente Termo Aditivo ao Contrato Principal (doravante o “Termo
Aditivo”), mediante as seguintes cláusulas e condições, que reciprocamente se
outorgam e aceitam, a saber:     SECTION 1 - RENEGOTIATION OF PAYABLE AMOUNTS
AND PAYMENT SCHEDULE CLAUSULA 1ª - DA RENEGOCIAÇÃO DE VALORES E FORMA DE
PAGAMENTO

 

 



Page 2 of 6 Página 2 de 6





 

 

 

1.1.          By means of this private instrument Creditors declare, acknowledge
and confess that both have already received from Debtors, the total gross amount
of R$5,000,000.00 (five million Brazilian Reals) and also US$2,250,000.00 (two
million, two hundred and fifty thousand US dollars) as payment of the part of
total amount agreed in Section 2.1 of the Main Agreement and, by virtue of this,
hereby fully, irrevocably and irreversibly releases the Debtors from all those
amounts already paid by them, and the Debtors, irrevocably and irreversibly
releases the Creditors from the obligations indicated in the Main Agreement,
until now. 1.1.          Por meio deste Instrumento os Credores declaram,
reconhecem e confessam haver recebido das Devedoras, até o presente momento, o
montante bruto total de R$5.000.000,00 (cinco milhões de reais) e de
US$2.250.000,00 (dois milhões e duzentos e cinquenta mil dólares
norte-americanos), em pagamento de parte do total pactuado na Cláusula 2.1 do
Contrato Principal e, quanto a estes valores pagos, os Credores outorgam
irrestrita e irrevogável quitação, bem como as Devedoras declaram terem os
Credores cumprido todas as obrigações constantes do Contrato Principal exigíveis
até a presente data.     1.2.          Therefore, Parties grant each other a
complete, general, irreversible and irrevocable release related to the
obligations indicated in the Main Agreement, until now. 1.2.          Dessa
forma, outorgam-se reciprocamente as Partes a mais ampla geral irrestrita e
irrevogável quitação em relação às obrigações constantes do Contrato Principal
exigíveis até a presente data.     1.3.          The Parties recognize that
remains a balance due in the total amount of US$3,750,000.00 (three million
seven hundred and fifty US dollars) (the "Outstanding balance"). 1.3.         
As Partes reconhecem ainda restar um saldo devedor a vencer no montante total de
US$3.750.000,00 (três milhões e setecentos e cinquenta dólares norte-americanos)
(doravante o “Saldo Devedor”).     1.4.          By means of this Amendment,
Parties agree, by mutual consent, to renegotiate the amount and the payment
schedule of the Outstanding balance, which should be fully settled by a single
payment in the gross amount of US$3,413,000.00 (three million four hundred
thirteen US dollars), fully due on 30 June  2015, which shall be paid by the
Debtors, by means of deposits into the bank accounts in name of the Creditors,
as informed in Section 2.2 of the Main Agreement, at the rate of 50% (fifty
percent) of the aforementioned value for each of the Creditors. 1.4.         
Por meio do presente Termo Aditivo as Partes resolvem, por mútuo consenso,
repactuar o valor, a forma e o termo de adimplemento do Saldo Devedor, o qual
deverá ser integralmente quitado mediante um único pagamento, no valor bruto
total de US$3,413,000.00 (três milhões, quatrocentos e treze mil dólares
norte-americanos), com vencimento em 30 de junho de 2015, a ser integralmente
quitado pelas Devedoras, mediante depósito fracionado nas contas bancárias dos
Credores informadas na Cláusula 2.2 do Contrato Principal, na proporção de 50%
(cinquenta por cento) do aludido valor para cada um dos Credores.    
1.5.          In the event that the Debtors do not pay the amount due within the
maturity date mentioned in the Section 1.4, by a single day or partial payment,
this Amendment will lose all its effects, as it has never existed,
re-establishing all provisions of the Main Agreement. 1.5.          Na hipótese
de inadimplemento do único pagamento estabelecido no item 1.4, incluindo a mora
ainda que de apenas um dia ou de apenas um dos depósitos fracionados, o presente
Termo de Aditamento perderá todos os seus efeitos, como se ele nunca tivesse
existido, restabelecendo-se todas as disposições do Contrato Principal.

 

 



Page 3 of 6 Página 3 de 6



 

 



 

1.6.          Upon receipt of the total amount agreed pursuant to the provisions
of Section 1.4 above, Creditors shall automatically grant to Debtors, the
fullest, broadest, unrestricted, irrevocable release in relation to any
obligations of the Debtors arising from the Arbitration Procedure or the Main
Agreement or any other matter or event, abstaining to make any future complain
against Debtors or their respective past or present officers, directors,
parents, subsidiaries, affiliates, partners, employees, representatives and
managers, from all types of actions, causes of action, contracts and covenants,
whether express or implied, which Creditors now have, have ever had, or may at
any time hereafter have Against Debtors. 1.6.          Mediante o recebimento do
montante acordado nos termos do item 1.4 acima, os Credores outorgarão às
Devedoras, de forma automática, a mais ampla, geral, irrestrita e irrevogável
quitação em relação a toda e qualquer obrigação das Devedoras decorrentes do
Procedimento Arbitral, do Contrato Principal e de qualquer outro fato ou evento,
seja ele passado, presente ou futuro, para nada mais reclamar das Devedoras,
seus executivos e diretores (passados ou presentes), suas controladoras, suas
subsidiárias, suas afiliadas, seus sócios, seus empregados, seus representantes
e seus administradores, seja a que título for, inclusive em relação a ações e
causas de pedir, contratos e acordos, sejam eles escritos ou tácitos, que os
Credores possam ter, ter tido ou vir a ter contra os Devedores.    

1.7.          In addition, upon receipt of the total amount agreed pursuant to
the provisions of Section 1.4 above, Creditors do hereby commit to, within five
(5) days from such receipt, deliver to Lake Brasil, Mr. Eduardo Fernandes
Tavares, at Rua do Luxemburgo, 260, Lotes 83/84, Granjas Rurais, City of
Salvador – BA, ZIP 41230-130, the correspondent Acquittance Letter, which is
necessary for revoking the mortgage constituted pursuant to the provisions
Section 2.3 of the Main Agreement, in accordance to Annex A.

 

1.8.          In the event that the Creditors fail to comply with the obligation
assumed by them under the terms of this Section 1.7, they will automatically be
subject to payment of a penalty in favor of Lake Brasil, in the amount of
R$10,000.00 (ten thousand Brazilian reals) per day for the period they remain in
default with such obligation.

1.7.          Também mediante o recebimento do montante acordado nos termos do
item 1.4 acima, os Credores se comprometem a, no prazo máximo de 5 (cinco) dias
a contar do respectivo recebimento, entregar à Lake Brasil, ao Sr. Eduardo
Fernandes Tavares, na Rua do Luxemburgo, n° 260, Lotes 83/84, Granjas Rurais,
Cidade de Salvador – BA, CEP 41230-130, o Termo de Quitação necessário para a
solicitação da baixa da hipoteca instituída nos termos da Cláusula 2.3 do
Contrato Principal, de acordo com a minuta constante do Anexo A.

 

1.8.          Na hipótese de os Credores deixarem de cumprir com a obrigação por
eles assumida nos termos deste item 1.77, estes ficarão automaticamente sujeitos
ao pagamento de uma multa em favor da Lake Brasil, no valor de R$10.000,00 (dez
mil reais) por dia de atraso no cumprimento integral de tal obrigação.

 

 



Page 4 of 6 Página 4 de 6





 

 

 

 

SECTION 2 - GENERAL PROVISIONS CLAUSULA 2ª - DISPOSIÇÕES GERAIS    
2.1.          Any changes or alterations to the present Amendment shall only be
valid and enforceable when entered into under the provisions of the law and in
writing by the Parties hereto. 2.1.          Quaisquer alterações ou
modificações do presente Termo Aditivo só serão válidas e eficazes se procedidas
nos termos da lei e por escrito entre as Partes.     2.2.          Should any
provision of this Amendment be declared invalid or unenforceable, such condition
shall not affect the validity and enforceability of the other provisions herein
contained. 2.2.          A eventual invalidade ou ineficácia de qualquer das
disposições deste Termo Aditivo não afeta a validade e eficácia das demais
disposições nele contidas.     2.3.          For all purposes and effects, the
Parties do hereby declare that have carefully read all provisions of the present
Amendment, which they fully understand and acknowledge, and that the content and
extension of such provisions herein contained are perfectly clear to them.
2.3.          As Partes declaram, para todos os efeitos, ter lido atentamente
todas as disposições deste instrumento, as quais foram por eles perfeitamente
entendidas e assimiladas, não mantendo qualquer dúvida sobre o conteúdo e
extensão das condições deste Termo Aditivo.     2.4.          The Parties
confirm and acknowledge all other terms and dispositions of the Main Agreement
that do not contravene the dispositions of this Amendment. 2.4.          As
Partes ratificam as demais cláusulas, termos e condições do Contrato Principal
que não contrariem as disposições do presente Termo Aditivo.     2.5.         
In case of any doubt or misinterpretation, the Portuguese Language version of
this Amendment shall prevail. 2.5.          Na hipótese de qualquer dúvida ou
erro de interpretação, a versão em língua portuguesa deste Termo Aditivo deve
prevalecer.     IN WITNESS WHEREOF, the parties hereto have executed the
Amendment herein in four (4) counterparts of equal content and form, in the
presence of the witnesses below. E, por assim estarem certas e ajustadas,
assinam este instrumento em 4 (quatro) vias de igual teor e forma, na presença
das testemunhas abaixo.     Sao Paulo, June 16th, 2015. São Paulo, 16 de junho
de 2015

 

 

/s/ Elder Marcos Vieira Da Conceicao

ELDER MARCOS VIEIRA DA CONCEIÇÃO

 

/s/ Marcia Cristina Vieira Da Conceicao Antunes

MÁRCIA CRISTINA VIEIRA DA CONCEIÇÃO ANTUNES

 

/s/ Gary Pokrassa – 18 June 2015

LAKELAND INDUSTRIES INC.

 

/s/ Eduardo Fernades Tavares – 18 June 2015

LAKE BRASIL INDÚSTRIA E COMÉRCIO DE ROUPAS E EQUIPAMENTOS DE PROTEÇÃO INDIVIDUAL
LTDA.

 

 



Page 5 of 6 Página 5 de 6



 

 



 

WITNESSES/TESTEMUNHAS:

 

 

 

1.

Name/Nome:

I.D./R.G.:

C.P.F./M.F.

 

 

 

2. ___________________________________________________

Name/Nome:

I.D./R.G.:

C.P.F./M.F.

 

 

 

 



Page 6 of 6 Página 6 de 6





 

